Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/075646 application filed 10/20/2020.  
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 10/20/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 10/20/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10400188.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent case also claims shredding the solid waste material, as the instant application does.  Although, the instant application claims the shredding took place after, however one of ordinary skill in the art would recognize that in the patented case the shredding is taking place at some point, whether before, after or during.  Therefore claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10400188.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,876,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to claim wood materials because the '061 patent claims mixed packaging, manufacturing byproducts, grow medium, and contaminated disposables (claim 5), which would obviously, to one of ordinary skill, at least suggest wood materials.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 and 19-24 of U.S. Patent No. 11,179,757. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to claim wood materials because the '646 application claims mixed packaging, manufacturing byproducts, grow medium, and contaminated disposables (claim 9), which would obviously, to one of ordinary skill, at least suggest wood materials.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over LEO (US PG PUB 20190246591) in view of CALABRESE ET AL. (US PG PUB 20200102518) and as evidence by WIKIPEDIA “Municipal solid waste” (2006) (on IDS filed 10/20/2020) in their entirety.  Hereby referred to as LEO, WIKIPEDIA and CALABRESE.  
Regarding claims 1-20:
LEO teaches in Paragraph A: A method to produce distilled cannabis volatiles, the method includes: [0018] (a) severing a plurality of tips from a plurality of asexually cloned cannabis plants to produce a plurality of severed cannabis plants; [0019] (b) after step (a), growing the plurality of severed cannabis plants in a mixture of a rooting solution and a first growing medium within an interior of a cloning enclosure until roots are formed to produce a plurality of young asexually cloned cannabis plants including at least roots; [0020] (c) after step (b), transferring the plurality of young asexually cloned cannabis plants from the first growing medium to a second growing medium, the second growing medium includes at least a microorganism and is configured to grow the plurality of young asexually cloned cannabis plants into a plurality of adult asexually cloned cannabis plants; [0021] (d) after step (c), growing the plurality of young asexually cloned cannabis plants within the second growing medium to produce a plurality of adult asexually cloned cannabis plants; [0022] (e) after step (d), harvesting the plurality of adult asexually cloned cannabis plants to produce harvested adult asexually cloned cannabis plants; [0023] (f) after step (e), extracting cannabis 

CALABRESE teaches in para [0034] an engineered fuel feed stock comprising at least one component derived from a processed MSW waste stream, the feed stock possessing a range of chemical molecular characteristics which make it useful for a variety of combustion and gasification purposes. Purposes such as generating energy when used as a substitute for coal or as a supplement to coal is described, as well as a source feed stock for use in gasification and production of synthesis gas. The feed stock can be in the form of loose material, densified cubes, briquettes, pellets, or other suitable shapes and forms. A process of producing engineered fuel feed stock is described which comprises the process in which a plurality of waste streams, including solid and liquid wastes, are processed and, where necessary, separated in a materials recovery center so as to inventory the components which comprise the waste streams. In some embodiments, the materials comprising the waste stream in the materials recovery facility are inventoried for chemical molecular characteristics, without separation, and this inventoried material can be stored for subsequent use when producing a desired engineered fuel feed stock having a particular chemical molecular profile. In other embodiments, the materials comprising the waste stream entering the materials recovery facility are separated according to their chemical molecular characteristics and inventoried separately for use in producing an engineered fuel feed stock. These materials comprising the waste stream entering the materials recovery facility, when undergoing separation, can be positively or negatively selected for, based on, for example, BTU fuel content, carbon content, hydrogen content, ash content, chlorine content, or any other suitable characteristics, for gasification or combustion. Methods for making the engineered fuel feed stock described herein are also described.  Para [0010] teaches gasification generates a gaseous, fuel rich product known as synthesis gas (syngas). During gasification, two processes take place that convert the fuel source into a useable fuel gas. In the first stage, pyrolysis 
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize CALABRESE engineered fuel feed stock comprising at least one component derived from a processed MSW waste stream and LEO method to produce distilled cannabis volatiles to operate and function as the claimed invention, and the motivation to combine is evident by WIKIPEDIA.  WIKIPEDIA teaches that waste can be classified in several ways but the following list represents a typical classification: Biodegradable waste: food and kitchen waste, green waste, paper; recyclable materials: paper, cardboard, glass, bottles, jars, tin cans, aluminum cans, aluminum foil; metals, certain plastics, textiles, clothing , tires, batteries, etc.; inert waste: construction and demolition waste, dirt, rocks, debris; electrical and electronic waste - electrical appliances, light bulbs, washing machines, TVs, computers, screens, mobile phones, alarm clocks, watches, etc.; composite wastes: waste clothing, Tetra Pack food and drink cartons, waste plastics such as toys and plastic garden furniture; hazardous waste including most aints, chemicals, tires, batteries, light bulbs, electrical appliances, fluorescent lamps, aerosols spray cans, and fertilizers; toxic waste including pesticides, herbicides, and fungicides; and biomedical waste, expired pharmaceutical drugs, etc.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771